United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Yuba, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1301
Issued: July 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 16, 2020 appellant filed a timely appeal from a March 2, 2020 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
OWCP’s last merit decision, dated October 22, 2018, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 27, 2018 appellant, then a 79-year-old claims assistant, filed an occupational
disease claim (Form CA-2) alleging that she developed a pressure ulcer due to factors of her federal
1

5 U.S.C. § 8101 et seq.

employment, including sitting, typing, and answering telephones while sitting in a wheelchair. She
noted that she first became aware of her condition on September 25, 2017 and first realized its
relation to her federal employment on October 1, 2017. Appellant stopped work on
September 25, 2017.
In a March 14, 2018 development letter, OWCP informed appellant of the deficiencies of
her claim. It advised her of the type of factual and medical evidence needed to establish her claim
and provided a questionnaire for her completion. OWCP afforded appellant 30 days to submit the
necessary evidence.
In a March 17, 2018 response to OWCP’s development questionnaire, appellant noted that
she had been a paraplegic since a 1983 car accident and had been working while sitting in a power
wheelchair from 2001 through 2015 without any problems. She indicated that she got a new power
wheelchair in 2015, which was not properly designed for long-term sitting. Appellant asserted
that she had no other chair to work from and continued to work in an inadequate power wheelchair
for approximately 27 months, 8 hours a day for 5 days per week. She noted that she began
experiencing discomfort and pain in her hips and legs despite her best attempt to shift weight
periodically to cope with prolonged sitting. Appellant alleged that she eventually developed “a
hard knot or mass under [her] skin on the upper right side of [her] back close to [her] spine.” She
noted that she was diagnosed with a pressure ulcer by her physician and was referred to a plastic
surgeon. Appellant underwent surgery on December 4, 2017 “to stop the ulcer from going into
[her] bloodstream.” She contended that working from a not well-designed wheelchair caused her
ulcer on her right low back.
Appellant also submitted a February 13, 2018 Certification of Health Care Provider for
Employee’s Serious Heath Condition form from Dr. Kelly Gallego, Board-certified in plastic
surgery, who diagnosed an open wound pressure ulcer and found that appellant could not sit for
prolonged periods.
By decision dated June 14, 2018, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish that her diagnosed condition was causally related
to the accepted factors of her federal employment.
In medical reports dated October 11, 17, and 30, 2017, Dr. Winston J. Serrano, Boardcertified in family practice, indicated that appellant was wheelchair-dependent and paraplegic. He
provided multiple diagnoses, including scoliosis of the lumbar spine, chronic acute low back pain
with left-sided sciatica, and a decubitus ulcer of the left buttock.
October 17, 2017 x-rays of the left hip and pelvis revealed probable bone island in the
superior left acetabular region and levoscoliosis of the lower lumbar spine with moderate
degenerative change. An x-ray of the lumbar spine of even date demonstrated 32 degrees
levoscoliosis of the lumbar spine, moderate disc space narrowing and degenerative change at
L3-L4 and L4-L5 levels and in the imaged lower thoracic spine, and bony fusion through the L5-S1
disc space.
In a series of medical reports dated November 16, 2017 through May 7, 2018, Dr. Gallego
indicated that appellant was referred to him by Dr. Serrano regarding a pressure ulcer on her right

2

buttock. He also noted that she underwent a surgical procedure on December 4, 2017 and indicated
that she was recovering well with no evidence of ongoing infection or necrosis. Dr. Gallego
reported that appellant still experienced some issues and remained off work.
In a July 2, 2018 letter, Dr. Serrano noted that appellant had been dealing with a sacral
decubitus pressure ulcer since November 2017. He opined that her ulcer was aggravated by
prolonged sitting and that she needed a special wheelchair that allowed her to change position
every one to two hours.
In a form dated and postmarked July 5, 2018, appellant requested review of the written
record by an OWCP hearing representative.
By decision dated October 22, 2018, OWCP’s hearing representative affirmed the June 14,
2018 decision.
On December 5, 2018 appellant requested reconsideration and submitted additional
evidence.
In a November 2, 2018 medical report, Dr. Serrano diagnosed a pressure ulcer of the right
buttock. He again noted that appellant had been wheelchair-dependent since her car accident in
1983. Dr. Serrano explained that appellant needed to find a comfortable position when sitting
because of the weakness of her spine that prevented her from shifting easily. He indicated that her
new power wheelchair made it difficult for her to recline and change her position. Dr. Serrano
reported that appellant had been leaning more to her right side, which led to a sacral pressure ulcer
in September 2017. He opined that because appellant’s work required her to sit for eight hours
each day, and as she was unable to shift her position, it led to her diagnosed pressure ulcer.
Dr. Serrano noted that appellant’s ulcer was now completely healed since her surgery, but
concluded that it was work related given her job duties that prevented her from shifting.
By decision dated March 2, 2020, OWCP denied merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.2
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by

2
Id. at § 8128(a); see M.S., Docket No. 19-1001 (issued December 9, 2019); L.D., Docket No. 18-1468 (issued
February 11, 2019); see also V.P., Docket No. 17-1287 (issued October 10, 2017); W.C., 59 ECAB 372 (2008).

3

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.3
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.4 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.5 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.6
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
The underlying issue on reconsideration is the medical question of whether appellant’s
diagnosed pressure ulcer was causally related to the accepted factors of her federal employment.
Along with the December 5, 2018 reconsideration request, appellant submitted Dr. Serrano’s
November 2, 2018 medical report in which he specifically opined that because appellant’s work
required her to sit for eight hours each day and as she was unable to shift her position, it led to her
diagnosed pressure ulcer. As his report addressed the underlying issue of causal relationship
between appellant’s diagnosed medical condition and the accepted factors of her federal
employment, the report constitutes relevant and pertinent new evidence that is not substantially
similar to evidence previously considered. Therefore, the Board finds that the submission of this
evidence requires reopening of appellant’s claim for merit review pursuant to the third requirement
of 20 C.F.R. § 10.606(b)(3).7
Consequently, the Board will set aside OWCP’s March 2, 2020 decision and remand the
case for an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

3
20 C.F.R. § 10.606(b)(3); see L.D., id.; see also K.L., Docket No. 17-1479 (issued December 20, 2017); C.N.,
Docket No. 08-1569 (issued December 9, 2008).
4

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
5

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

6

Id. at § 10.608(b); M.S., Docket No. 19-0291 (issued June 21, 2019); E.R., Docket No. 09-1655 (issued
March 18, 2010).
7

Supra note 3; see also M.J., Docket No. 20-1067 (issued December 23, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2020 nonmerit decision of the Office
of Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

